1    DAYLE ELIESON
     United States Attorney
2    RICHARD ANTHONY LOPEZ
     Assistant United States Attorney
3    501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
4    Tel: 702.388.6336
     Fax: 702.388.6418
5    tony.lopez@usdoj.gov

6                     UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA
7
      UNITED STATES OF AMERICA,
8                                               Case No. 2:09-cr-00132-JAD-GWF-10
                   Plaintiff,
9                                               STIPULATION TO CONTINUE
                                                SENTENCING DATE
            vs.
10
      JAMES KINNEY,
11
                   Defendant.
12

13         It is hereby stipulated and agreed, by and between Dayle Elieson, United

14   States Attorney, through Richard Anthony Lopez, Assistant United States Attorney,

15   and Todd M. Leventhal, Esq., counsel for defendant James Kinney, that the

16   sentencing scheduled for October 23, 2018, at 10:00 a.m. be vacated and reset for a

17   date and time convenient for the Court, but no earlier than November 12, 2018.

18         This stipulation is entered into for the following reasons:

19         1.     Counsel for the Government likely has a conflict with the current date

20   and time for sentencing because calendar call in United States v. Fujinaga, No. 2:15-

21   cr-00198-GMN-NJK is scheduled for 9:00 a.m. on October 23, 2018. The Fujinaga

22   case is expected to go forward to trial starting October 29, 2018, and is expected to

23   last at least two weeks.

                                               1
1          2.       Defense counsel is not available on November 9, 16, 23, or 30.

2          3.       In addition, the parties could use additional time to prepare for

3    sentencing.

4          4.       Defendant James Kinney is not in custody and does not object to the

5    continuance.

6          DATED this 16th day of October, 2018.

7                                                   Respectfully submitted,

8                                                   DAYLE ELIESON
                                                    United States Attorney
9
     /s/ Todd M. Leventhal                          /s/ Richard Anthony Lopez
10   TODD M. LEVENTHAL, ESQ.                        RICHARD ANTHONY LOPEZ
     Counsel for Defendant                          Assistant United States Attorney
11   James Kinney

12

13

14

15

16

17

18

19

20

21

22

23

                                                2
1                       UNITED STATES DISTRICT COURT
                             DISTRICT OF NEVADA
2
      UNITED STATES OF AMERICA,
3                                                Case No. 2:09-cr-00132-JAD-GWF-10
                     Plaintiff,
4
            vs.
5
      JAMES KINNEY,
6
                    Defendant.
7

8                                    FINDINGS OF FACT

9          Based on the parties’ stipulation to continue the sentencing date, and good

10   cause appearing therefore, the Court finds that:

11         1.       Counsel for the Government likely has a conflict with the current date

12   and time for sentencing because calendar call in United States v. Fujinaga, No. 2:15-

13   cr-00198-GMN-NJK is scheduled for 9:00 a.m. on October 23, 2018. The Fujinaga

14   case is expected to go forward to trial starting October 29, 2018, and is expected to

15   last at least two weeks.

16         2.       Defense counsel is not available on November 9, 16, 23, or 30.

17         3.       In addition, the parties could use additional time to prepare for

18   sentencing.

19         4.       Defendant James Kinney is not in custody and does not object to the

20   continuance.

21                                 CONCLUSIONS OF LAW

22         5.       For all of the above-stated reasons, the ends of justice would best be

23   served by a continuance of the sentencing date.

                                                3
1                                         ORDER

2          IT IS HEREBY ORDERED that the sentencing presently scheduled for

3    October 23, 2018, at the hour of 10:00 a.m. be continued to ____________________
                                                                 November 13, 2018, atat

4    the
     the hour of 11:00
         hour of ______a.m.
                        in Las  Vegas Courtroom 6D before Judge Jennifer A. Dorsey.
                            in LV

5

6    DATED: 10/17/2018

7
                                           HONORABLE JENNIFER A. DORSEY
8                                          UNITED STATES DISTRICT JUDGE

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

                                             4
